         Case 1:18-cv-05068-JGK Document 118 Filed 03/07/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007
                                                     March 7, 2019


VIA ECF
Honorable John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     R.F.M. v. Nielsen, 18 Civ. 5068 (JGK)

Dear Judge Koeltl:

         This Office represents Defendants (the “Government”) in the above-referenced action
brought under the Administrative Procedure Act. We write respectfully to provide an update to
our February 22, 2019 letter [Dkt. No. 117], responding to Plaintiffs’ February 19, 2019 letter
[Dkt. No. 112]. Plaintiffs’ February 19 letter asserts that “SIJS applicants who were remanded to
ACS [Administration for Children’s Services] custody before they turned 18 years old are, in
fact, still being denied SIJS based on Defendants’ Over-18-Denial Policy.” Id. at 2.

         USCIS does not have an “Over-18-Denial Policy” for all New York juveniles between
the ages of 18-20 seeking SIJ classification. As previously stated, a New York petitioner
between the ages of 18 through 20 may qualify for SIJ classification if the court that issued the
order had the authority under state law to reach all of the legal conclusions regarding custody
required by the definition of SIJ found at 8 U.S.C. 1101(a)(27)(J). For example, SIJ
classification may be approved if a petitioner obtains a guardianship order under N.Y. Fam. Ct.
Act § 661(b), which extends the Family Court’s authority to approve permanent guardianship for
a juvenile who was already the subject of certain child protective or abandonment proceedings
that were commenced when he or she was under 18. See Defs.’ Corrected Mem. of Law in Opp.
to Pls.’ Mot. for Prelim. Inj., Pls.’ Mot. for Class Cert. and Pls.’ Mot. for Leave to Proceed
Anonymously [Dkt. No. 88], at 42-43 n.8.

         Plaintiffs have identified seven SIJ cases in which the petitioners were in the custody of
the New York Administration for Children’s Services and placed in foster care, and in which
Plaintiffs allege that USCIS applied an erroneous interpretation of the law. However, as
previously stated, in one of these cases, USCIS ultimately granted SIJ classification in a manner
that is demonstrably consistent with the agency’s interpretation of the SIJ statute and regulations
as set forth in the Government’s briefs. Specifically, in Matter of A.I.N., the family court
continued to have jurisdiction over the petitioner’s custody and care, notwithstanding the fact
that petitioner was over 18, because the petitioner had been in foster care pursuant to New York
law prior to the age of 18; thus, the petitioner was eligible for SIJ status, which USCIS granted
after review of all the facts and circumstances. See Matter of A.I.N., ID# 3703854 (AAO Feb.
15, 2019) [Dkt. No. 117-1]. USCIS is reviewing the remaining six cases to ensure that USCIS
         Case 1:18-cv-05068-JGK Document 118 Filed 03/07/19 Page 2 of 2
Honorable John G. Koeltl
March 7, 2019                                                                           Page 2 of 3

has adhered to the statutory requirements consistent with the application of the law as articulated
in Matter of A.I.N., and if necessary, remedying any errors. Specifically, of the six remaining
cases, USCIS has not issued a decision in three of the cases and they remain pending. In one
case, USCIS issued a decision denying the SIJ petition, but the applicant has requested
reconsideration, which USCIS intends to grant. Finally, USCIS issued denials in two of the
cases, but it intends to sua sponte reopen and reconsider those matters. Accordingly, USCIS
seeks to diligently and correctly adjudicate SIJ petitions in accordance with the statutes,
regulations, and legal interpretations set forth in its briefing.

       We thank the Court for its consideration of this letter and apologize for our delay in
submitting it.

                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                                 By:         /s/Kirti Vaidya Reddy
                                                         KIRTI REDDY
                                                         TOMOKO ONOZAWA
                                                         Assistant United States Attorneys
                                                         Tel: (212) 637-2751/2721
                                                         Fax: (212) 637-2686
                                                         Email: kirti.reddy@usdoj.gov
                                                                 tomoko.onozawa@usdoj.gov


cc:    All Counsel of Record (via ECF)
